DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims, filed on December 9, 2021, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on December 9, 2021 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 6, with respect to objection to the drawings have been fully considered and are found partially persuasive.  As indicated in the Non-Final Office Action of mailing date of October 6, 2021 on pp. 2 and 3, objection to the drawings will not be held in abeyance. This is also indicated on Office Action Summary, # 11. See specifically 37 CFR 1.85(a). Therefore, applicant's request does not satisfy the Office Action's requirements. However, because there is allowable subject matter, pursuant to compact prosecution, applicant is given a shortened statutory period to reply to correct the objection to the drawings as further indicated below.
Applicant’s remarks, see pg. 6, with respect to claim objections have been fully considered and are persuasive.  Therefore, the claim objections have been rendered moot.
Applicant’s remarks, see pp. 6 and 7, with respect to claim rejections under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. 


	Allowable Subject Matter
Claims 1 - 8, 14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious:
A semiconductor body comprising a III-V compound semiconductor material as structurally recited in claim 1, specifically the indium concentration of the second section is higher than the first and third sections, along with the specific indium concentration of 1 x 1018 atoms per cm3 for the second section, among other things. Each of claims 2 - 8 and 14 depend from claim 1 directly or indirectly and inherit the allowance.
A semiconductor body comprising a III-V compound semiconductor material as structurally recited in claim 16, specifically different concentrations of p-dopant and indium concentrations for the first, second, and/or third sections, among other things.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 - 13 and 15 directed to Group II, non-elected without traverse.  Accordingly, claims 9 - 13 and 15 are required to be cancelled.

Drawings
See objections to the drawings of Non-Final Office Action dated October 6, 2021 that is still outstanding and applicable in this Office Action but not repeated here in this Office Action for the sake of brevity.

	Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the drawings as indicated in the Non-Final Office Action mailing dated October 6, 2021.
Withdrawn claims 9 - 13 and 15.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818